Citation Nr: 9924188	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for nasal polyps.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to an evaluation greater than 10 percent for 
degenerative joint disease of the lumbosacral spine.

4.  Entitlement to an evaluation greater than 10 percent for 
residuals of a thoracic spine compression fracture.  

5.  Entitlement to an evaluation greater than 10 percent for 
chondromalacia of the right knee.  

6.  Entitlement to an evaluation greater than 10 percent for 
chondromalacia of the left knee, with torn medial meniscus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1963 to June 
1972, and from September 1972 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Phoenix, 
Arizona, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal was previously before the Board in 
January 1996.  At that time, his claims included entitlement 
to service connection for a hiatal hernia, sinus disability, 
degenerative joint disease of the lumbar spine, and right 
elbow disability, as well as entitlement to an increased 
evaluation for thickened facets at L5 to S1.  All of the 
veteran's claims were remanded to the RO for additional 
development.  Following completion of the requested 
development, service connection for a hiatal hernia, sinus 
disability, a right elbow disability, and degenerative joint 
disease of the lumbar spine was granted in a January 1999 
rating decision.  A 10 percent evaluation was assigned for 
thoracic spine disability and separate 10 percent ratings for 
chondromalacia of the knees.  The veteran's degenerative 
joint disease of the lumbar spine was incorporated into the 
previously established service connection for thickened 
facets at L5 to S1, and a 10 percent evaluation was assigned 
for the veteran's lumbar spine disability.  The claims of 
service connection, which have been resolved in the veteran's 
favor, are no longer on appeal.  As for the issues of 
entitlement to an increased evaluations for the veteran's  
spine and knee disabilities, the veteran is generally 
presumed to be seeking the highest evaluation possible.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, those issues 
remain on appeal.  


FINDINGS OF FACT

1.  The service medical records do not confirm the presence 
of nasal polyps, and there is no competent evidence to 
establish the current existence of this disability. 

2.  The service medical records are negative for a right 
shoulder disability, and there is no competent evidence to 
establish the current existence of this disability.

3.  The veteran does not have more than slight limitation of 
motion of the lumbar spine or demonstrable evidence of 
painful motion reflecting more than slight disability.

4.  The veteran does not have more than slight limitation of 
motion of the thoracic spine or demonstrable evidence of 
painful motion reflecting more than slight disability; there 
is X-ray evidence of a vertebral deformity of the thoracic 
spine. 

5.  The veteran has impairment of the right knee due to pain, 
without instability, loss of motion to a compensable degree, 
or demonstrable evidence of painful motion reflecting more 
than slight disability.  

6.  The veteran has impairment of the left knee due to pain, 
without instability, loss of motion to a compensable degree, 
or demonstrable evidence of painful motion reflecting more 
than slight disability. 


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for nasal polyps is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

2.  The veteran's claim for entitlement to service connection 
for a right shoulder disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the lumbosacral spine with 
L4 spurring and L5 to S1 thickened facets have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Code 5003, 5010, 5292 (1998). 

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a compression fracture of the T11 vertebrae 
of the thoracic spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.59, 
4.71a, Code 5003, 5010, 5292 (1998).

5.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis with chondromalacia patella of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Codes 5003, 
5010, 5257, 5260, 5261 (1998).  

6.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis with chondromalacia patella with torn 
medial meniscus of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Codes 5003, 5010, 5257, 5260, 5261 (1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Nasal Polyps

The veteran contends that he developed nasal polyps during 
active service.  He states that he was diagnosed with nasal 
polyps, and that he continues to have this disability.  

A review of the service medical records shows that the 
veteran was seen for increased problems with congestion of 
the maxillary sinus and questionable obstruction of the left 
nares in May 1992.  The veteran was positive for sinusitis 
and questionable nasal polyps.  The provisional diagnoses 
were chronic sinusitis, and questionable nasal polyps.  
Additional May 1992 records include an observation and 
assessment of chronic sinusitis versus nasal polyps.  The 
remainder of the service medical records are negative for 
evidence of nasal polyps.  

The post service medical records indicate that the veteran 
was afforded a VA general medical examination in August 1992.  
He was noted to have a history of occasional breathing 
problems related to a sinus condition and postnasal drip.  
However, nasal polyps were not noted on the examination, and 
were not included in the diagnoses.  
The remainder of the post service records are also negative 
for evidence of nasal polyps.  The veteran was afforded a VA 
ear, nose, and throat examination in February 1997.  His 
claims folder was reviewed by the examiner.  Following the 
examination, the examiner stated that there was no evidence 
of nasal polyps.  

The veteran underwent a maxillofacial computed tomography 
scan in December 1997.  This study was negative for nasal 
polyps.

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for nasal polyps.  The veteran's complaints of 
difficulty breathing and congestion are well documented, and 
the Board notes that service connection is in effect for 
sinusitis with deviated nasal septum, and history of nasal 
trauma, but the service medical records do not confirm the 
presence of nasal polyps.  The May 1992 records show only 
that the veteran was seen for complaints of congestion, and 
that the provisional diagnoses included nasal polyps.  
However, even if the Board were to assume for the sake of 
argument that the May 1992 records could be interpreted as a 
final diagnosis of nasal polyps, the post service records are 
entirely negative for this disability, and there was no 
evidence of nasal polyps on the February 1997 VA examination.  
Therefore, without a diagnosis of nasal polyps during 
service, and without any evidence to establish the current 
existence of nasal polyps, the veteran's claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Right Shoulder

The service medical records are completely negative for a 
right shoulder disability.  The veteran answered "yes" to a 
history of painful or "trick" shoulder or elbow on a Report 
of Medical History obtained at his retirement examination in 
February 1992.  However, the examiner's summary specifically 
noted that this referred to a swollen and painful right elbow 
secondary to sawing wood in 1985.  There was no reference to 
the right shoulder.  

The post service medical records include the report of an 
August 1992 VA general medical examination.  The examination 
was negative for a right shoulder disability.  

The veteran appeared at a hearing before the undersigned 
member of the Board at the RO in December 1993.  He testified 
that his right shoulder more or less hurt in conjunction with 
his right elbow, and that his right arm would hurt if he 
slept on that side of his body.  See Transcript. 

The remainder of the service medical records are also 
negative for a right shoulder disability.  A February 1997 VA 
orthopedic examination noted slight tenderness of the right 
bicipital groove, but there was otherwise no tenderness about 
the right shoulder or shoulder girdle region.  The impression 
was an essentially normal examination.  There was no injury, 
and the etiology of any difficulty was unclear.  The examiner 
said that the examination was essentially very close to 
totally normal.  An X-ray study conducted at this time was 
also normal.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a right shoulder disability.  There is no 
evidence of a right shoulder disability during service, and 
no diagnosis of a current right shoulder disability.  The 
veteran has testified that his right shoulder pain seems to 
be in conjunction with his right elbow pain, and the Board 
notes that service connection is currently in effect for a 
right elbow disability.  However, without evidence of a right 
shoulder disability during service or evidence of a current 
right shoulder disability, his claim is not well grounded.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

II. Increased Rating

Initially, the Board finds that the veteran's claims for 
increased evaluations are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a); that is, plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  An allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that the VA has 
met its duty to assist.  White v. Derwinski, 1 Vet. App. 519 
(1991); Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the veteran's claims for increased 
evaluations involve his dissatisfaction with the initial 
rating for his disabilities assigned following the grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims, formerly the Court of Veterans Appeals 
(Court) has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Spine

Entitlement to service connection for thickened facets at L5 
to S1 was established in a September 1992 rating decision.  A 
zero percent evaluation was assigned for this disability.  
Entitlement to service connection for a compression fracture 
of T11 was also established in this rating decision, and a 
zero percent evaluation was assigned for this disability as 
well.  A January 1999 rating decision established service 
connection for degenerative joint disease of the lumbar 
spine, and incorporated this disability with the service 
connected thickened facets at L5 to S1.  A 10 percent 
evaluation was assigned for this disability.  This rating 
decision also increased the evaluation for the compression 
fracture of the thoracic spine to the current 10 percent 
rating.  

The veteran's lumbar spine disability is evaluated under the 
rating code for traumatic arthritis.  Traumatic arthritis 
substantiated by X-ray findings is evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling.  Moderate limitation of motion 
warrants a 20 percent evaluation.  Slight limitation of 
motion is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5292.  

The veteran's thoracic spine disability is evaluated under 
the rating code for the residuals of fractures of the 
vertebra.  For the residuals of fractures of the vertebra, 
when there is cord involvement, the veteran is bedridden, or 
requires long leg braces, a 100 evaluation is merited.  
Special monthly compensation is to be considered.  With 
lesser involvements the veteran is to be rated for limited 
motion, and nerve paralysis.  When there is no cord 
involvement, abnormal mobility requiring neck brace (jury 
mast) is rated as 60 percent disabling.  In other cases, the 
disability is to be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a, Code 5285.  

Severe and moderate limitation of motion of the dorsal 
(thoracic) spine is evaluated as 10 percent disabling.  
Slight limitation of motion is evaluated as zero percent 
disabling.  38 C.F.R. § 4.71a, Code 5291.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes the report of the 
August 1992 VA examination.  The diagnoses included 
degenerative joint disease of the lumbar spine, minor with 
occasional stiffness which occasionally gets worse, but 
otherwise the range of motion was full, with no other 
abnormalities.  An X-ray study of the lumbar spine conducted 
at this time revealed thickened facets at the fifth lumbar 
and first sacral segment.  The rest of the vertebral bodies 
and intervertebral disc spaces were well preserved.  

At the December 1993 hearing, the veteran testified that he 
would experience a burning pain in his mid back in certain 
situations.  He also had a lot of morning stiffness.  The 
veteran said that he had difficulty with his back on a near 
daily basis.  In addition, he reported tightness of the low 
back, and muscle spasms.  See Transcript.

A December 1993 letter from the veteran's private doctor 
states that he had been caring for the veteran since his 
discharge from service.  The veteran was receiving treatment 
for a variety of disabilities, including chronic mid and low 
back pain felt to be secondary to an injury he received 
during service.  He had muscle spasms and associated pain 
including lower extremity radiculopathy, which at times was 
incapacitating.  This disability made it difficult for the 
veteran to seek significant employment.  

Private treatment records dated from December 1992 to April 
1996 are contained in the claims folder.  September 1994 
treatment records show that the veteran was seen for 
complaints of neck problems.  The neurological examination 
was normal.  There was spasm and tenderness of the 
paravertertebral musculature.  The assessment was 
cervical/thoracic dysfunction, arthritis.  February 1996 
records reflect that the veteran was seen for follow up for 
complaints that included "a significant degenerative lumbar 
condition".  He was using medication to control his 
discomfort.  

March 1996 records note that the veteran had a history of a 
thoracic spine injury.  On examination, the veteran stated he 
had significant musculature spasm in the upper thoracic 
spine.  There was also very poor movement, for both side-
bending and rotation in T1 through T7.  The veteran had a 
mildly increased kyphotic curve of the thoracic spine.  The 
lumbar musculature had some significant tenderness in the 
area of the L3, L4, and L5 vertebrae.  He had a left rotated 
L4.  The assessment was somatic dysfunction of the lumbar 
spine, low back pain, and somatic dysfunction of the thoracic 
spine.  April 1996 records show that the veteran had a long 
history of low back pain and chronic back spasm.  The 
assessment was chronic low back pain/lumbar spasm.  

The veteran was afforded a VA orthopedic examination in 
February 1997.  His claims folder was reviewed and the 
history of back pain and thoracic spine problems were noted.  
A May 1996 X-ray study was said to reveal a prior compression 
fracture at T9, and degenerative changes.  The veteran 
reported that he very seldom had any symptoms, except for 
maybe a little bit of stiffness.  He said his problem was 
basically a thoracic spine problem, and that the thoracic 
spine gave him daily discomfort with both sharp and dull 
pain.  On examination, the veteran did not appear to be in 
any distress.  His gait was normal, and he was able to walk 
on his heels and toes.  There was no tenderness to palpation, 
no pain on midline percussion, and no muscle spasm.  The 
sensory examination to pinwheel was normal throughout both 
lower extremities.  Muscle strength was within normal limits 
in the lower extremities.  The deep tendon reflexes were 
active and symmetric, and straight leg raising was negative 
on the right and left.  The veteran had 60 to 70 degrees of 
flexion, 20 degrees of extension, right side bending to 25 
degrees, and left side bending to 20 to 25 degrees.  An X-ray 
study of the lumbar spine conducted at this time demonstrated 
anterior spur formation involving the superior vertebral 
plate of L4, as well as minimal lumbar scoliosis.  

The Board is unable to find that an increased evaluation is 
merited for the veteran's lumbar spine disability.  The 
August 1992 VA examination noted a full range of motion of 
the lumbar spine.  The February 1997 VA examination stated 
that there was 60 to 70 degrees of flexion, 20 degrees of 
extension, and side bending to 25 degrees.  The Board finds 
that this equates to no more than the slight limitation of 
the range of motion represented by the 10 percent evaluation 
currently in effect.  Moreover, increased disability as a 
result of pain, weakness, fatigue, or incoordination has not 
been demonstrated.  The records show that the veteran 
received treatment for exacerbations of his back complaints 
in 1996.  However, the veteran indicated at the February 1997 
VA examination that he rarely had any symptoms except for 
stiffness.  He was not in distress, his gait was normal, and 
he could walk on his heels and toes.  The veteran did not 
have pain or tenderness, and muscle strength was normal.  
Therefore, the symptomatology of the veteran's lumbar 
disability does not more nearly resemble that of the next 
higher evaluation at any period of time following the award 
of service connection for his lumbar disability.  38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Code 5292.  

The Board is unable to find that an evaluation in excess of 
10 percent is merited for the veteran's thoracic spine 
disability.  There is no evidence of cord involvement, or 
that a neck brace is required.  38 C.F.R. § 4.71a, Code 5285.  
The private medical records show that the veteran was 
frequently seen for muscle spasm and pain of the thoracic 
spine in 1996.  Furthermore, the February 1997 VA examination 
states that a May 1996 X-ray study revealed a prior 
compression fracture and degenerative changes at T9.  The 
rating code for residuals of fracture of a vertebra provides 
for a 10 percent evaluation for demonstrable deformity.  The 
Board agrees that this X-ray study constitutes evidence of a 
vertebral deformity, and provides a basis for the current 10 
percent evaluation.  38 C.F.R. § 4.71a, Code 5285.  However, 
the range of motion measured at the August 1992 and February 
1997 VA examinations do not equate to more than slight 
limitation of motion of the thoracic spine, which merits a 
zero percent rating.  38 C.F.R. § 4.71a, Code 5291.  None of 
the other medical records contain a measurement of the range 
of motion in degrees, and the March 1996 private medical 
records which noted poor movement of the thoracic spine had 
an assessment of somatic dysfunction of the thoracic spine.  
Therefore, when the 10 percent evaluation for a vertebral 
deformity is combined with the zero percent evaluation for 
limitation of motion of the thoracic spine, the current 10 
percent evaluation remains in effect.  38 C.F.R. §§ 4.7, 
4.71a, Code 5285.  

The 1996 records show that the veteran experienced spasms of 
the thoracic spine, though the February 1997 VA examination 
was negative for muscle spasms.  Consideration has been given 
to the presence of pain as exhibited by muscle spasm, but the 
veteran is already in receipt of the minimal compensable 
evaluation.  Furthermore, he had a normal gait, and there was 
no evidence of any incoordination.  Muscle strength was also 
normal, and while he complains of pain on an almost daily 
basis, pain was not objectively elicited at the February 1997 
VA examination.  The evidence does not demonstrate sufficient 
additional disability as a result of pain, weakness, fatigue, 
or incoordination to warrant a higher evaluation.  38 C.F.R. 
§§ 4.40, 4.59. 

Knees

The veteran contends that the 10 percent evaluation currently 
assigned to each of his knees is insufficient to reflect 
their current level of severity.  He argues that his knee 
disabilities can be very painful, and productive of a high 
level of disability.  

The record shows that entitlement to service connection for 
traumatic arthritis, chondromalacia patella, both knees with 
torn medial meniscus of the left knee was established in a 
September 1992 rating decision.  A 10 percent evaluation was 
assigned for this disability.  A January 1999 rating decision 
assigned a separate 10 percent evaluation for each knee.  

The veteran's knee disabilities are each evaluated under the 
rating codes for traumatic arthritis and for other impairment 
of the knee.  As noted above, traumatic arthritis is 
evaluated as degenerative arthritis, and degenerative 
arthritis is evaluated according to limitation of motion of 
the affected joint.  38 C.F.R. §§ 4.71a, Codes 5003, 5010.  

Limitation of extension of the leg to 45 degrees is evaluated 
as 50 percent disabling.  Limitation of extension to 30 
degrees receives a 40 percent evaluation.  20 degrees of 
extension is evaluated as 30 percent disabling.  Limitation 
of extension to 15 degrees merits a 20 percent evaluation.  
Limitation of extension to 10 degrees is evaluated as 10 
percent disabling.  Limitation of extension to 5 degrees is 
evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 
5261.  

Flexion of the leg that is limited to 15 degrees is evaluated 
as 30 percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Impairment of the knee resulting in severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  Moderate impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated as 20 percent 
disabling.  Slight impairment merits a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5257.

The provisions of 38 C.F.R. § 4.40 and 4.59 are also for 
consideration in the evaluation of the veteran's knee 
disabilities.  In part, 38 C.F.R. § 4.59 indicates that it is 
the intention of the rating schedule to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Joints that are actually painful, unstable, or 
maligned due to healed injury are to be recognized as 
entitled to at least the minimum compensable rating for the 
joint.  

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-
97) and VAOPGCPREC 
9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. Prec. Op. 
23-97, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  In G.C. Prec. 
Op. 9-98, General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59. 

The veteran was afforded a VA general medical examination in 
August 1992.  He gave a history of moderate discomfort of 
both his knees, as well as occasional stiffness and minor 
pain.  On examination, there was a full range of motion.  The 
veteran had 2+ grating with both knees on range of motion, 
more on the right side than the left side.  There was also 1+ 
pain on the right side, and mild pain on the left side.  The 
diagnoses included bilateral knee disability with moderate 
discomfort but full range of motion.  (Normal range of motion 
of the knee is 140 degrees of flexion and zero degrees of 
extension.  38 C.F.R. § 4.71, Plate II).  There was no 
tenderness, effusion, or swelling noted, and no laxity.  An 
X-ray study conducted at this time revealed narrowing of the 
articular space both medial and lateral, bilaterally.

At the December 1993 hearing, the veteran testified that his 
knees would pop out of place, and that he would experience 
swelling.  He believed that exercise helped his disability, 
but he would feel discomfort after walking a short distance.  
He was unable to kneel.  See Transcript. 

The veteran underwent a VA orthopedic examination in February 
1997.  He reported that his right knee was somewhat more 
troublesome than the left knee, but this was related to 
activity.  The discomfort was daily, but occasionally he had 
only a mild stiffness.  There was occasional swelling, but 
this depended on his activity.  On examination, the active 
range of motion was 120 degrees of flexion and zero degrees 
of extension for the right knee, and 135 degrees of flexion 
with zero degrees of extension for the left knee.  There was 
no tenderness to palpation, and no instability of either 
knee.  The cruciate and collateral ligaments were stable.  
There was no effusion.  The veteran had advanced crepitation 
palpable on active motion of the right knee, and moderate 
crepitus of the left knee.  The McMurray test was negative, 
and there was no pain on passive motion of the right or left 
patella.  The impression was bilateral chondromalacia of the 
anterior knee, patellofemoral joint region.  His disabilities 
did not appear to have any definite or significant effect on 
his activities of daily living.  An X-ray study of each knee 
conducted at this time revealed a slightly prominent right 
tibial spine. 

The Board is unable to find that an evaluation in excess of 
10 percent is merited for either knee.  Both the August 1992 
and the February 1996 VA examinations were negative for 
instability of the knee.  Therefore, entitlement to an 
evaluation under the rating code for impairment of the knee 
due to recurrent subluxation or lateral instability would not 
be appropriate.  38 C.F.R. § 4.71a, Code 5257.  Furthermore, 
both of the examinations demonstrated that the veteran 
retains normal extension.  He had some slight loss of flexion 
at the February 1997 examination, but not enough to merit a 
zero percent evaluation under the appropriate rating codes.  
38 C.F.R. § 4.71a, Codes 5260, 5261.  The August 1992 VA 
examination did reveal pain on motion of each knee, and the 
Board agrees that this is productive of a degree of 
impairment sufficient to provide a basis for a 10 percent 
evaluation for each knee.  However, there is no evidence of 
weakness, fatigue, or incoordination, and the impairment due 
to pain is not sufficient to merit an evaluation in excess of 
10 percent for either knee.  Finally, the Board has 
considered separate evaluations for each knee for both 
instability and arthritis, but as there is no evidence to 
confirm that the veteran currently has instability or 
subluxation of the knee, a separate evaluation is not 
merited.  


ORDER

Service connection for nasal polyps is denied. 

Service connection for a right shoulder disability is denied. 

An evaluation greater than 10 percent for degenerative joint 
disease of the lumbosacral spine is denied.

An evaluation greater than 10 percent for residuals of a 
thoracic spine compression fracture is denied.  

An evaluation greater than 10 percent for chondromalacia of 
the right knee is denied.  

An evaluation greater than 10 percent for chondromalacia of 
the left knee, with torn medial meniscus is denied.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

